Case 1:20-cv-00295-JGK Document 43 Filed 07/23/21 Page 1of1
Case 1:20-cv-00295-JGK Document 41 Filed 07/23/21 Page iof1

 

GEORGIA M, PESTANA THE Crry oF NEw YorK CHRISTOPHER G. ARKG
Acting Corporation Counsel Senior Counsel
LAW DEPARTMENT (212) 356-5044

(212) 356-3509 {fax}

100 CHURCH STREET carko@law nye.gov

NEW YORK, NY 10007

July 23, 2021
By ECF
Hon. John G. Koelit peek Backs puerictel a
United States District Judge 2G y

Southern District of New York y e!
500 Pearl Street o / / 14 jaf /| /t AM é

New York, NY 10007 Se eo Vac feseep/ “as LQ an
Re: Kareem Rose v. City of New York, ébal., 20 Civ. 295 GK) 7/23 Ja /

 

Your Honor:

I am a Senior Counsel in the Special Federal Litigation Division of the New York
City Law Department, attorney for defendants City of New York, Police Officer Anthony
Sengco, and Sergeant Jose Hernandez in the above-referenced matter. ] write regarding the
conference the Court scheduled for August 4, 2021 at 11:00 a.m.

i respectfully request that the conference be adjourned to August 10, 11, or 13.
The reason for this request is that I will be commencing trial before the Honorable J. Paul Oetken
on August 2, 2021 in the Matter of Kenya Thomas, etal. v. City of New York, ef al., 17 Civ.
8593 (JPO). | anticipate that the trial will continue into August 4, 2021. This is defendants’ first
request to adjourn the conference, and it is made with plaintiff's consent.

I thank the Court for its time and consideration of this request.

Respectfully submitted,

Isl Christopher G. rtrke

Christopher G. Arko
Senior Counsel

cc? Jeffrey Rothman, Esq. (By ECF)
Attorney for plaintiff

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:_

DATE FILED: __ 7/23/2202.

 

 

 

 

 

 

 
